Title: Enclosure: Gouverneur Morris to William Short, 9 September 1792
From: Morris, Gouverneur
To: Short, William


Paris, September 9, 1792. “Yours of the fourth Instant arrivd yesterday afternoon and I write now that I may be in Time for the Post of Tomorrow. I beleive the Delay of my Letter was not in this City. As the six Millions are I suppose paid, it is not necessary to dilate on that Subject. In Regard to the Extent of my Powers I will explain to you my Ideas thereon. At first I suppos’d that the Management of what relates to our Debt was in some Sort a needful Appendage to this Mission. Mr Jefferson’s Letter committing to me expressly an incidental Negotiation respecting a small Part of it undeceiv’d me. Counting however on your Concurrence in such Measures as might appear proper I should have gone on to prepare with the Minister a Plan for the final Liquidation of this Object could I have prevaild on him to attend to it. I have since had Occasion, when I treated with the Commissaries of the Treasury, to examine a little more minutely into my Powers, so far as they relate to the Debt, and I found that the Management of it was committed entirely and of Course exclusively to you. Whether the Knowlege they must have acquird before the present Moment that nothing final is done … will induce them to address their Orders to me I know not and you will I trust excuse me for adding that I hope not. Of All Things I wish to steer clear of pecuniary Transactions because they involve a Species of Responsability which is most irksome & expose the Agent to the Chance of being calld by every Calumniator to answer at the Bar of public Opinion. You tell me, in the very Moment that you express an Apprehension as to the Validity of Transactions with the present Government, that you would be glad that I took up certain of our Obligations &ca. &ca. On this Head I must observe to you that the Informations you have receivd and communicated to me respecting the State of the Account and the Objections made by the Secretary of the Treasury prove beyond a Possibility of Doubt that our Government do not mean or wish that I should meddle therein. I have not receivd a Line from the Secretary of the Treasury of any Kind. To return however to your Wish. You will doubtless see with me that our Obligations do not constitute but only evidence our Debt. To possess ourselves of them (therefore) otherwise than by due Payment would not cancel or alter the Debt. And from the Moment that you impeach the Right of the present Government to receive the Money you invalidate any Transaction respecting it which they may make. This Observation I make for your Consideration it cannot in anywise affect my Conduct because I am for the Reasons already mention’d quite unauthoriz’d and indeed indirectly prohibited from acting in that Behalf.…”
